Plaintiffs in error were informed against, tried and convicted of the larceny of two jersey cows, in the Criminal Court of Record of Polk County. They were sentenced to serve two years in the State penitentiary and took writ of error to the judgment.
When the cause was called for trial, counsel for defendant, M. Steinberg, moved for severance and separate trial as to him (Steinberg), which motion was denied by the court. An inspection of the record reveals little or no evidence to support the conviction of Steinberg. The motion for severance should have been granted on authority of Suarez v. State,95 Fla. 42, 115 So. R. 519.
As to defendants, Bryan and Walker, we have examined the assignments of error carefully and while the evidence was in conflict there was ample competent evidence to support their conviction if believed by the jury and there is no showing that the jury was influenced by considerations outside the record.
It follows that the judgment below is affirmed as to plaintiffs in error, Bryan and Walker, but it is reversed as to plaintiff in error, Steinberg.
Affirmed in part and reversed in part.
TERRELL, C. J., and WHITFIELD, STRUM and BUFORD, J. J., concur.